Citation Nr: 0028359	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-14 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal 
disorder.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for residuals of a 
vasectomy.  

3. Entitlement to an increased (compensable) rating for 
scars, residuals of bilateral fasciotomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to February 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue of an increased evaluation for 
residual scars from a bilateral fasciotomy will be addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1. There is no competent evidence showing a nexus between 
currently diagnosed esophageal motility problems and 
service.

2. Service connection for the residuals of a vasectomy was 
denied by the RO in an August 1988 rating action; evidence 
submitted in connection with the claim is considered new 
and material such that the claim is now reopened.  

3. A residual disability from the vasectomy procedure 
performed in service is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a gastrointestinal 
disability.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has submitted new and material evidence, but 
his claim regarding service connection for the residuals of a 
vasectomy is not well grounded.  38 U.S.C.A. §§ 5107, 5108 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

I.  Gastrointestinal Disorder

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Review of the evidence shows that the service medical records 
show several instances where the veteran received treatment 
for gastrointestinal complaints while on active duty.  
However, on examination by VA a few months after service 
discharge, in May 1988, no disorder of the digestive system 
other than hemorrhoids was found.  Service connection has 
been established for hemorrhoids and that disorder is not the 
subject of this appeal.  Outpatient treatment records dated 
from 1996 to 1999 do not provide evidence of continuity of 
symptoms which demonstrate a chronic gastrointestinal 
disorder of service onset.  See Savage v. Gober, 10 Vet. App. 
489 (1997).

In connection with this claim, an examination was conducted 
by VA in November 1997.  At that time, the veteran gave a 
history that he used to love to eat all kinds of fruit, but 
had been unable to do so since 1985.  His complaints included 
that, when he ate these foods, he felt like "regurgitating."  
He denied dysphagia, nausea, vomiting, stomach upset or 
abdominal pain.  Physical examination of the abdomen was 
normal.  The veteran's digestive system was described as 
objectively and functionally normal.  However, on upper 
gastrointestinal series study, an esophageal motility problem 
was noted.  The examiner did not render an opinion that this 
problem was in any way related to service.  It should be 
emphasized that to be deemed well grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  While the veteran and his 
spouse have given sworn testimony to the effect that they 
believe that there is a relationship between service and his 
claimed gastrointestinal disability, it is noted that they 
are laypersons, and, as such, are not competent to give an 
opinion requiring medical knowledge such as involved in 
making diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  As there has been no competent medical evidence 
linking the veteran's current gastrointestinal disorder with 
service, a plausible claim has not been submitted and the 
claim must be denied.  

II.  Residuals of a Vasectomy

Service connection for the residuals of a vasectomy was 
previously denied by the RO in a August 1988 rating decision.  
The veteran did not appeal this determination.  Rating 
decisions which are not timely appealed are final, with the 
exception that a claim may only be reopened with new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  If a 
claim is reopened with new and material evidence, the claim 
is to be reviewed on a de novo basis.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds the testimony of the veteran and his 
spouse at a hearing in September 1999 constitutes new and 
material evidence such that the claim may be reopened.  

Having decided that the claim is reopened, as noted, all the 
evidence on file must be considered.  The next question is 
whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran has made arguments throughout the instant appeal 
on the merits; and he has had the opportunity for a full 
hearing throughout the process.  Therefore, there is no 
prejudice to the veteran based on a de novo review.

After finding that new and material evidence has been 
presented, it must then be determined whether such evidence 
renders a claim plausible.  If a well-grounded claim is then 
presented, an evaluation on the merits, is to be undertaken.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  Where 
there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  An examination was 
conducted by VA in November 1997.  At that time, no residual 
disability as a result of the vasectomy that was performed in 
service was demonstrated.  There is no other competent 
evidence showing any specific residual disability directly 
related to the vasectomy procedure performed in service.  As 
a current disability has not been shown, a well-grounded 
claim has not been submitted and the claim must be denied.


ORDER

Service connection for a chronic gastrointestinal disorder 
and for residuals of a vasectomy is denied.


REMAND

Regarding the veteran's claim for an increased rating for 
residual scars from a fasciotomy, it is noted that VA has a 
duty to assist the veteran in developing facts pertinent to 
well-grounded claim (i.e., a claim which is not inherently 
implausible).  38 U.S.C.A. § 5107(a)( West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1997).  The veteran's claim for an 
increased rating is considered to be well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The duty to 
assist includes ordering a medical examination when indicated 
by the circumstances of the case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Review of the record shows that on examination by VA in 
November 1997, the scars from the bilateral leg fasciotomy 
were well-healed, noninfected and nontender.  They were 
described as being hard to visualize.  However, VA outpatient 
treatment records dated in October 1999 make reference to leg 
pain that is probably caused by superficial peroneal nerve 
injury at the time the fasciotomies were performed.  This 
possible residual disability must be evaluated in detail.  

Under these circumstances, the claim is remanded for the 
following:

The RO should arrange for the veteran to 
undergo special surgical and neurologic 
evaluations to ascertain any and all 
current residuals of the bilateral 
fasciotomies for which service connection 
has been established.  The examiner must 
provide a thorough description of the  
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability.  The 
examiner must then render an opinion 
concerning the effect of the disability 
on his ordinary activity and his ability 
to procure and maintain employment.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


